          Case 1:19-cv-03720-ABJ Document 13 Filed 03/27/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                               )
                                               )
JOSEPH R. TOMELLERI                            )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )       Civil Action No: 1:19-cv-03720-ABJ
                                               )
NATIONAL GEOGRAPHIC SOCIETY                    )
                                               )
                       Defendant.              )
                                               )
                                               )


     NATIONAL GEOGRAPHIC SOCIETY’S REQUEST FOR JUDICIAL NOTICE

       Defendant National Geographic Society (“NGS”) hereby requests that to the extent, if

any, this Court finds that the United States Geological Survey (“USGS”) report attached as

Exhibit 2 is not incorporated by reference in Plaintiff Joseph R. Tomelleri’s (“Plaintiff”)

Complaint, that this Court take judicial notice of this report.

       This request is made pursuant to Federal Rule of Evidence 201 and the authorities cited

below. NGS makes this request in connection with its Motion to Dismiss Count II of Plaintiff’s

Complaint, ECF No. 12.

                                    BASIS FOR NGS’ REQUEST

       When deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court may ordinarily

consider only “the facts alleged in the complaint, documents attached as exhibits or incorporated

by reference in the complaint, and matters about which the Court may take judicial notice.”

Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002) (citing EEOC v. St. Francis

Xavier Parochial Sch., 117 F.3d 621, 624–25 (D.C. Cir. 1997)).
          Case 1:19-cv-03720-ABJ Document 13 Filed 03/27/20 Page 2 of 4



       Plaintiff’s Complaint, which includes allegations for copyright infringement and

violations of the DMCA, stems from a post on NGS’ former Voices blog entitled “Scientists on

Expedition to Find Freshwater Fish,” which contained a hyperlink to a USGS report entitled

“Foreign Nonindigenous Carps and Minnows (Cyprinidae) in the United States – A Guide to

Their Identification Distribution, and Biology.” (Ex. 2.) USGS is the scientific agency of the

Department of the Interior that studies the landscape and natural resources of the United States.

       To the extent, if any, the Court finds that the USGS report is not incorporated by

reference in Plaintiff’s Complaint, this Court may, alternatively, take judicial notice of the report.

When reviewing a motion to dismiss for failure to state a claim, courts may take judicial notice

of public records, official reports, and publications from federal agencies as these documents

“can be accurately and readily determined from sources whose accuracy cannot reasonably be

questioned” and are otherwise generally reliable. Fed. R. Evid. 201(b); see Johnson v. Comm'n

on Presidential Debates, 202 F. Supp. 3d 159, 167 (D.D.C. 2016), aff'd, 869 F.3d 976 (D.C. Cir.

2017) (taking judicial notice of political and statistical facts on Federal Election Commission

website); Hamilton v. Paulson, 542 F. Supp. 2d 37, 52 n.15 (D.D.C. 2008), rev'd on other

grounds and remanded sub nom. Hamilton v. Geithner, 666 F.3d 1344 (D.C. Cir. 2012) (taking

notice of General Schedule system information on Office of Personnel Management website);

see also Pharm. Research & Manufacturers of Am. v. HHS, 43 F. Supp. 3d 28, 33 (D.D.C. 2014)

(“Courts in this jurisdiction have frequently taken judicial notice of information posted on

official public websites of government agencies.”); William Loveland Coll. v. Distance Educ.

Accreditation Comm'n, 347 F. Supp. 3d 1, 6 n.3 (D.D.C. 2018), aff'd, 788 F. App'x 5 (D.C. Cir.

2019) (Berman Jackson, J.) (taking judicial notice of information on Distance Education

Accrediting Commission’s website); Cannon v. District of Columbia, 717 F.3d 200, 205 (D.C.




                                                  2
          Case 1:19-cv-03720-ABJ Document 13 Filed 03/27/20 Page 3 of 4



Cir. 2013) (taking judicial notice of document posted on the District of Columbia's Retirement

Board website); Nebraska v. EPA, 331 F.3d 995, 998 n.3 (D.C. Cir. 2003) (taking judicial notice

of an Environmental Protection Agency database).

       As noted above, USGS is a federal agency and the report entitled “Foreign

Nonindigenous Carps and Minnows (Cyprinidae) in the United States – A Guide to Their

Identification Distribution, and Biology” is an official publication of this federal agency. It is a

resource that can be accurately and readily determined from USGS’ website, whose accuracy

cannot reasonably be questioned, thereby satisfying the criteria of Fed. R. Evid. 201(b).

       Accordingly, the Court may properly take judicial notice of and consider Exhibit 2 in

ruling upon NGS’ Motion to Dismiss Count II of Plaintiff’s Complaint.



       Dated: March 27, 2020                           Respectfully submitted,

                                                       HOGAN LOVELLS US LLP

                                                       /s/ Anna Kurian Shaw
                                                       Anna Kurian Shaw (DC Bar No. 465665)
                                                       David Martin Foster (DC Bar No. 497981)
                                                       Lauren C. Chamblee (DC Bar No. 1015058)
                                                       Brendan C. Quinn (DC Bar No. 1616841)
                                                       HOGAN LOVELLS US LLP
                                                       555 Thirteenth Street, N.W.
                                                       Washington, D.C. 20004-1109
                                                       Telephone: (202) 637-5600
                                                       Facsimile: (202) 637-5910
                                                       anna.shaw@hoganlovells.com
                                                       david.foster@hoganlovells.com
                                                       lauren.chamblee@hoganlovells.com
                                                       brendan.quinn@hoganlovells.com

                                                       Attorneys of Record for
                                                       National Geographic Society




                                                  3
          Case 1:19-cv-03720-ABJ Document 13 Filed 03/27/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that I filed the foregoing with the Clerk of the Court for the United States

District Court for the District of Columbia through the CM/ECF system on March 27, 2020. This

system provided a copy to and effected service of this document on all parties.


                                                     /s/ Anna Kurian Shaw
                                                     Anna Kurian Shaw




                                                 4
